Citation Nr: 0622370	
Decision Date: 07/28/06    Archive Date: 08/10/06	

DOCKET NO.  04-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, including entitlement to a separate 
evaluation for each ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1979 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, which granted service connection 
for bilateral tinnitus and assigned a 10 percent evaluation.  
The veteran disagreed with the evaluation assigned, and 
requested separate 10 percent evaluations for each ear.  The 
case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus which is the maximum Schedular evaluation 
authorized for bilateral tinnitus under VA regulations.



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (prior and subsequent 
to June 13, 2003); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided VCAA notice following the receipt of 
his original claim following service separation in March 
2001.  This was prior to the original rating decision issued 
in April 2002.  However, service connection was granted for 
tinnitus with a 10 percent evaluation, and the veteran 
disagreed with the assigned evaluation.  The veteran was 
provided no further VCAA notice with respect to his claim for 
increase, but the Board finds this failure, as well as any 
failure to provide the veteran with notice of downstream 
issues in accordance with Dingess-Hartmann v. Nicholson, 
19 Vet. App. 473 (2006) to be harmless in this case.  

The veteran was provided VA audiometric examination which 
established the existence of bilateral tinnitus, and service 
connection was granted for that disability as related to the 
veteran's military service.  The veteran's request for 
separate 10 percent evaluations for each ear is governed 
entirely by the proper application of the governing law and 
regulations to the known facts.  There is no factual or 
medical evidence to be submitted with respect to the 
veteran's bilateral tinnitus which would warrant separate 
10 percent evaluations.  The single 10 percent evaluation 
provided for bilateral tinnitus, and made effective from the 
first of the month following the veteran's separation from 
service is the earliest effective date available by law.  
Under the circumstances presented in this appeal, there is no 
reasonable possibility that any additional assistance or 
notice would assist the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus as a persistent symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
Effective on June 23, 2003, this regulation was amended to 
again provide a 10 percent evaluation for recurrent tinnitus, 
with specific guidance that only a single evaluation for 
recurrent tinnitus was warranted, whether the sound was 
perceived in one ear, both ears, or in the head.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that under pre-June 2003 regulations, no 
more than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that the pre-1999 and pre-June 2003 versions of 
Diagnostic Code 6260 required VA to assign dual 10 percent 
ratings for bilateral tinnitus, where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Circuit).  Pending the 
outcome of this appeal, the VA Secretary imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The veteran's claim in this appeal was thus affected 
by the stay, and held in abeyance pending the outcome of the 
Smith appeal.

In June 2006, the Circuit reversed the Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether it was perceived as unilateral 
or bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).  Citing US Supreme Court precedent, the 
Circuit explained that an Agency's interpretation of its own 
regulations was entitled to substantial deference by the 
Courts as long as that interpretation was not plainly 
erroneous or inconsistent with governing regulations.  Id., 
Slip Op. at 9-10.  In the absence of significant evidence 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or otherwise inconsistent with 
governing regulations, the Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a result of the Circuit's decision in Smith, the VA 
Secretary rescinded the stay that had been imposed in all 
claims affected by Smith, and directed the Board to resume 
adjudication of previously stayed claims consistent with VA's 
longstanding interpretation that a single 10 percent 
evaluation was the maximum schedular evaluation available 
under Diagnostic Code 6260, regardless of whether tinnitus 
was perceived as unilateral or bilateral, and regardless of 
the version of that diagnostic code applicable in a given 
case.

Accordingly, the Board concludes that the version of 
Diagnostic Code 6260 in effect prior to June 2003 precludes 
an evaluation in excess of a single 10 percent evaluation for 
tinnitus in the veteran's present appeal.  The veteran in 
this case was provided VA examination which confirmed 
bilateral tinnitus, service connection was granted for 
bilateral tinnitus, and a single 10 percent evaluation was 
awarded.  This single 10 percent evaluation assigned is the 
maximum Schedular evaluation available for tinnitus under any 
version of the governing regulation and diagnostic code.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  The veteran's claim 
for separate 10 percent evaluations for each ear must be 
denied under both the old and new versions of the regulation.  
Disposition of this claim is based entirely upon application 
of law to the known facts, and is denied based upon a lack of 
entitlement under governing law and regulation.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


